     Case 2:15-cv-00917-GMN-NJK Document 123
                                         121 Filed 04/24/20 Page 1 of 4



 1    ROGER P. CROTEAU, ESQ.
      Nevada Bar No. 4958
 2    TIMOTHY E. RHODA, ESQ.
      Nevada Bar No. 7878
 3    ROGER P. CROTEAU & ASSOCIATES, LTD.
      2810 W. Charleston Blvd., #75
 4    Las Vegas, Nevada 89102
      (702) 254-7775
 5    (702) 228-7719 (facsimile)
      croteaulaw@croteaulaw.com
 6    Attorney for Plaintiff
      LAS VEGAS DEVELOPMENT GROUP, LLC
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
                                                    ***
10
      LAS VEGAS DEVELOPMENT GROUP, LLC, )
11    a Nevada limited liability company,             )
                                                      )
12                                         Plaintiff, )   Case No.   2:15-cv-00917-GMN-NJK
                                                      )
13    vs.                                             )
                                                      )
14    2014-3 IH EQUITY OWNER, LP, a Delaware )
      limited partnership; BANK OF AMERICA,           )
15    NA, a National Banking Association;             )
      MERIDIAN FORECLOSURE SERVICE, a                 )
16    California corporation; THR NEVADA II, LP a )
      Delaware limited partnership; THR               )
17    PROPERTY BORROWER, LP, a Delaware               )
      limited partnership; THR PROPERTY               )
18    GUARANTOR, LP, a Delaware limited               )
      partnership; THR PROPERTY HOLDCO, LP, a )
19    Delaware limited partnership; 2014-3 IH         )
      PROPERTY HOLDCO, LP, a Delaware limited )
20    partnership; 2014-3 IH BORROWER, LP, a          )
      Delaware limited partnership; GERMAN            )
21    AMERICAN CAPITAL CORPORATION, a )
      Maryland corporation; CHRISTIANA TRUST, )
22    an unknown business entity; DOE individuals I )
      through XX; and ROE CORPORATIONS I              )
23    through XX,                                     )
                                                      )
24                                        Defendants. )
      ______________________________________ )
25
                STIPULATION TO EXTEND DEADLINE FOR PRETRIAL ORDER
26                                 (First Request)
27           COMES NOW Plaintiff, LAS VEGAS DEVELOPMENT GROUP, LLC, and
28
                                                Page 1 of 4                        7832 Marksville
     Case 2:15-cv-00917-GMN-NJK Document 123
                                         121 Filed 04/24/20 Page 2 of 4



 1    Defendants, BANK OF AMERICA, N.A., 2014-3 IH EQUITY OWNER, LP, CHRISTIANA

 2    TRUST, 2014-3 IH BORROWER, LP, 2014-3 IH PROPERTY HOLDCO, LP, THR NEVADA

 3    II, LP, THR PROPERTY BORROWER, LP, THR PROPERTY GUARANTOR, LP, THR

 4    PROPERTY HOLDCO, LP and GERMAN AMERICAN CAPITAL CORPORATION, by and

 5    through their undersigned counsel, and hereby stipulate and agree as follows:

 6           1.     On March 25, 2020, this Court entered an Order [ECF #115] denying certain

 7                  summary judgment motions filed by the Defendants as they relate to the Plaintiffs.

 8                  The briefing of said motions was previously stayed as between the Defendants and

 9                  their crossclaims and response(s) are presently due by April 30, 2020. [ECF

10                  #119]. Pursuant to its Order, this Court further directed that the case be referred

11                  to the Magistrate Judge for a settlement conference. [ECF #115].

12           2.     On March 26, 2020, Magistrate Judge Koppe entered an Order scheduling a

13                  settlement conference to take place on July 21, 2020, at 9:30 a.m. [ECF #116].

14           3.     Pursuant to the discovery plan on file herein [ECF #74] and LR 26-1(e)(5), a joint

15                  pretrial order is to be filed within 30 days after a decision on dispositive motions

16                  is entered.

17           4.     As discussed above, the currently pending dispositive motions have not yet been

18                  fully resolved. Furthermore, the matter is presently scheduled for a settlement

19                  conference on July 21, 2020, which could conceivably resolve this matter.

20           5.     Based upon the foregoing, the parties hereto hereby stipulate and agree that the

21                  deadline to file a pretrial order herein shall be extended until 15 days after the

22                  settlement conference is concluded or 30 days after an order is entered which fully

23                  resolves the pending motions for summary judgment herein, whichever is later.

24                  This will allow the parties and the Court to conserve and/or devote their resources

25                  towards settlement efforts.

26    //

27    //

28    //

                                                  Page 2 of 4                                    7832 Marksville
     Case 2:15-cv-00917-GMN-NJK Document 123
                                         121 Filed 04/24/20 Page 3 of 4



 1           6.     This Stipulation is made in good faith and not for purpose of delay.

 2           Dated this    24th        day of April, 2020.

 3    ROGER P. CROTEAU &
       ASSOCIATES, LTD.                                 HUTCHISON & STEFFEN
 4
 5
       /s/ Timothy E. Rhoda                              /s/ Matthew K. Schriever
 6    TIMOTHY E. RHODA, ESQ.                            MATTHEW K SCHRIEVER, ESQ.
      Nevada Bar No. 7878                               Nevada Bar No. 10745
 7    2810 W. Charleston Blvd., #75                     10080 W ALTA DR, STE 200
      Las Vegas, Nevada 89102                           LAS VEGAS, NV 89145
 8    (702) 254-7775                                    702-385-2500
      croteaulaw@croteaulaw.com                         702-385-2086 (fax)
 9    Attorney for Plaintiff                            mschriever@hutchlegal.com
      Las Vegas Development Group, LLC                  Attorneys for Defendants
10                                                      2014-3 IH Borrower, LP,
                                                        German American Capital
11    AKERMAN LLP                                       Corporation and Christiana Trust

12                                                      GERRARD, COX & LARSEN

13     /s/ Scott Robert Lachman
      SCOTT ROBERT LACHMAN, ESQ.
14    Nevada Bar No. 12016                               /s/ Fredrick J. Biedermann
      1635 Village Center Circle, Suite 200             FREDRICK J. BIEDERMANN, ESQ.
15    Las Vegas, NV 89134                               Nevada Bar No. 11918
      702-634-5021                                      2450 St. Rose Parkway, Suite 200
16    scott.lachman@akerman.com                         Henderson, NV 89074
      Attorney for Defendant                            702-796-4000
17    Bank of America, N.A.                             702-796-4848 (fax)
                                                        fbiedermann@gerrard-cox.com
18                                                      Attorneys for Defendants
                                                        2014-3 IH Equity Owner, LP,
19                                                      2014-3 IH Property Holdco, LP,
                                                        THR Nevada II, LP, THR Property
20                                                      Borrower, LP, THR Property
                                                        Guarantor, LP and THR Property
21                                                      Holdco, LP

22
                                                  IT IS SO ORDERED.
23
24                                                By:
                                                           Judge, U.S. District Court
25
                                                  Dated:       April 24, 2020
26
27
28
                                                Page 3 of 4                                7832 Marksville
     Case 2:15-cv-00917-GMN-NJK Document 123
                                         121 Filed 04/24/20 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2             I HEREBY CERTIFY that on this     24th         day of April, 2020, I served via the
      United States District Court CM/ECF electronic filing system, the foregoing STIPULATION
 3    TO EXTEND DEADLINE FOR PRETRIAL ORDER(Second Request) to the following
      parties:
 4
             Matthew K Schriever                          Douglas D. Gerrard
 5           HUTCHISON & STEFFEN                          Gerrard, Cox & Larsen
             10080 W ALTA DR, STE 200                     2450 St. Rose Parkway, Suite 200
 6           LAS VEGAS, NV 89145                          Henderson, NV 89074
             702-385-2500                                 702-796-4000
 7           702-385-2086 (fax)                           702-796-4848 (fax)
             mschriever@hutchlegal.com                    dgerrard@gerrard-cox.com
 8           Attorneys for Defendants                     Attorneys for Defendants
             2014-3 IH Borrower, LP,                      2014-3 IH Equity Owner, LP,
 9           German American Capital                      2014-3 IH Property Holdco, LP,
             Corporation and Christiana Trust             THR Nevada II, LP, THR Property
10                                                        Borrower, LP, THR Property
             William Shane Habdas                         Guarantor, LP and THR Property
11           Akerman LLP                                  Holdco, LP
             1635 Village Center Circle, Suite 200
12           Las Vegas, NV 89134                          Fredrick J. Biedermann
             702-634-5000                                 Gerrard, Cox & Larsen
13           702-380-8572 (fax)                           2450 St. Rose Parkway, Suite 200
             william.habdas@akerman.com                   Henderson, NV 89074
14           Attorney for Defendant                       702-796-4000
             Bank of America, N.A.                        702-796-4848 (fax)
15                                                        fbiedermann@gerrard-cox.com
             Darren T Brenner                             Attorneys for Defendants
16           Akerman LLP                                  2014-3 IH Equity Owner, LP,
             1635 Village Center Circle, Suite 200        2014-3 IH Property Holdco, LP,
17           Las Vegas, NV 89134                          THR Nevada II, LP, THR Property
             702-634-5000                                 Borrower, LP, THR Property
18           702-380-8572 (fax)                           Guarantor, LP and THR Property
             darren.brenner@akerman.com                   Holdco, LP
19           Attorney for Defendant
             Bank of America, N.A.                        John T Steffen
20                                                        Hutchison & Steffen, LLC
             Scott Robert Lachman                         10080 W. Alta Drive
21           Akerman LLP                                  Suite 200
             1635 Village Center Circle, Suite 200        Las Vegas, NV 89145
22           Las Vegas, NV 89134                          702-385-2500
             702-634-5021                                 702-385-2086 (fax)
23           scott.lachman@akerman.com                    jsteffen@hutchlegal.com
             Attorney for Defendant                       Attorneys for Defendants
24           Bank of America, N.A.                        2014-3 IH Borrower, LP,
                                                          German American Capital
25                                                        Corporation and Christiana Trust

26
                                                     /s/ Timothy E. Rhoda
27                                                An employee of ROGER P. CROTEAU &
                                                  ASSOCIATES, LTD.
28
                                                Page 4 of 4                                  7832 Marksville
